Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.                                                                   
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 01/04/2022 has been fully considered and is attached hereto.
   Specification
The disclosure is objected to because of the following informalities: reference character “140” has been used in the drawings (Fig 1), however the specification does not mention it. Correction is required.  See MPEP § 608.01(b).
    Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used in the drawings (Fig 1), however the specification does not mention it. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, 8-9 and 17-18 are objected to because of the following lack of  antecedent informalities: 
● In Claim 1, Line 6, “a front side” should be changed to read - - the front side - -.
● In Claim 1, Line 7, “a back side” should be changed to read - - the back side - -.
● In Claim 7, Line 3, “a back side” should be changed to read - - the back side - -.
● In Claim 8, Line 1, “claim 1” should be changed to read - - claim 7 - -.
● In Claim 9, Line 10, “a back side” should be changed to read - - the back side - -.
● In Claim 17, Line 3, “a back side” should be changed to read - - the back side - -.
● In Claim 18, Line 1, “claim 1” should be changed to read - - claim 11 - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (US 2017/0374770) in view of Bala et al (US 2020/0174534).
	Regarding Claim 1, Wang (In Fig 1) discloses the assembly (100) comprising: 
a bracket (120), the bracket (120) including one or more openings (140) extending from a front side to a back side of the vertically oriented bracket (120), (Fig 1); and 
a plurality of heat sink fins (136) attached to a base member (132), and 
wherein the base member (132) is configured to be attachable to a front side of the bracket (120) and the plurality of heat sink fins (136) extend through the one or more openings (140) to a back side of the bracket (120), (¶ 34, II. 1-3), (Fig 1).
	However Wang does not disclose wherein an assembly configured to dissipate heat in a gateway.
	Instead Bala (In Fig 1) teaches wherein an assembly (100) configured to dissipate heat in a gateway (gateway, ¶ 23, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala with an assembly configured to dissipate heat in a gateway to benefit from enhancing the performance of the gateway by maintain the temperature of the gateway package within optimal operating range by removing thermal energy from the gateway package (Bala, ¶ 1, II. 1-8).
Examiner Note; It should be noted that a horizontal or a vertical direction without a frame of reference does not define the direction as the prior art device could be turned on its side to cover the Claim language.
Regarding Claim 4, Wang in view of Bala discloses the limitations of Claim 1, however Wang (In Fig 1) further discloses wherein the base member (132) with the plurality of heat sink fins (136) is arranged horizontally on the bracket (120), (Fig 1), the bracket (120) being a vertically oriented bracket (120), and the plurality of heat sink fins (136) being oriented vertically (Fig 1).
Regarding Claim 6, Wang in view of Bala discloses the limitations of Claim 1, however Wang (In Fig 1) further discloses wherein the plurality of heat sink fins (136) are made of aluminum (¶ 33, II. 4-6), an aluminum alloy, copper, and/or a copper alloy.
Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Bala and further in view of Chu (US 2011/0255247).
Regarding Claim 2, Wang in view of Bala discloses the limitations of Claim 1, however Wang as modified does not disclose wherein the plurality of heat sink fins are arranged on the base member in two or more sets of heat sink fins.
Instead Chu (In Fig 1) teaches wherein the plurality of heat sink fins (22) are arranged on the base member (21) in two or more sets of heat sink fins (sets of 22), (¶ 13, II. 1-4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Chu with plurality of heat sink fins being arranged on the base member in two or more sets of heat sink fins to benefit from providing slots within the heat sink to accommodate a shielding frame to shield electronic components from external EMI, which otherwise may effective performance of the electronic components by disruption, obstruction, or degradation by EMI (Chu, ¶ 4, II. 12-15).
Regarding Claim 3, Wang in view of Bala and further in view of Chu discloses the limitations of Claim 2, however Wang as modified does not disclose wherein each of the two or more sets of heat sink fins including two or more fins.
Instead Chu (In Fig 1) further teaches wherein each of the two or more sets of heat sink fins (sets of 22) including two or more fins (22), (¶ 13, II. 1-4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Chu with each of the two or more sets of heat sink fins including two or more fins to benefit effectively dissipating heat generated by the electronic component (Chu, ¶ 18, II. 1-5).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Bala and further in view of Carpenter el al (US 2015/0282388).
Regarding Claim 5, Wang in view of Bala discloses the limitations of Claim 1, however Wang as modified does not disclose wherein the bracket is a sheet metal bracket.
Instead Carpenter (In Fig 2) teaches wherein the bracket (116) is a sheet metal bracket (¶ 11, II. 2-5), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Carpenter with the bracket being a sheet metal bracket to benefit from an effective low cost heat management system in electronic devices (Carpenter, ¶ 7, II. 1-2).
Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Bala and further in view of Yoshihara el al (US 2012/0227952).
Regarding Claim 7, Wang in view of Bala discloses the limitations of Claim 1, however Wang as modified does not disclose wherein the assembly further comprising: a pair of opposing angled tabs, the pair of opposing angled tabs configured to be placed on a back side of the bracket between adjacent sets of fins.
Instead Yoshihara (In Figs 1-2 and 7) teaches wherein the assembly (semiconductor device, ¶ 33, II. 1-3) further comprising: a pair of opposing angled tabs (3), (Fig 2), the pair of opposing angled tabs (3) configured to be placed on a back side of the bracket  (1) between adjacent sets of fins (4), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Yoshihara with a pair of opposing angled tabs placed on a back side of the bracket between adjacent sets of fins to benefit from pushing against side surfaces of radiation fins, swaging the radiation fins and thereby fixing the radiation fins between the side surface of fin groove and the top of the projection (Yoshihara, ¶ 39, II. 13-18).
Regarding Claim 8, Wang in view of Bala discloses the limitations of Claim 1, however Wang as modified does not disclose wherein each of the pair of opposing angled tabs are configured to engage a notch extending outward from a fin of the plurality of heat sink fins and configured to secure the plurality of heat sink fins to the back side of the bracket.
Instead Yoshihara (In Figs 1-2 and 7) further teaches wherein each of the pair of opposing angled tabs (3) are configured to engage a notch (13), (Fig 7b) extending outward from a fin (4) of the plurality of heat sink fins (4) and configured to secure the plurality of heat sink fins (4) to the back side of the bracket (1), (Figs 1-2 and 7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Yoshihara with each pair of opposing angled tabs engaging a notch extending outward from a fin of the plurality of heat sink fins and securing the plurality of heat sink fins to the back side of the bracket to benefit from pushing against side surfaces of radiation fins, swaging the radiation fins and thereby fixing the radiation fins between the side surface of fin groove and the top of the projection (Yoshihara, ¶ 39, II. 13-18).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Bala and further in view of Schorner et al (US 2020/0413564).
Regarding Claim 2, Wang in view of Bala discloses the limitations of Claim 1, however Wang as modified does not disclose wherein the assembly further comprising: one or more heat sink domes on the front side of the bracket.
Instead Schorner (In Fig 4) teaches wherein the assembly (electrical appliance, ¶ 29, II. 1-4) further comprising: one or more heat sink domes (41/42) on the front side of the bracket (8), (¶ 57, II. 1-6), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Schorner with one or more heat sink domes on the front side of the bracket to benefit from being able to retain the circuit board on the heat sink (Schorner, ¶ 18, II. 21-23).
Allowable Subject Matter
Claims 11-16 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 11-16 and 19-20, the allowability resides in the overall structure of the device as recited in independent Claim 11, and at least in part because Claim 11 recites, “a plurality of heat sink fins attached to a base member, and wherein the base member is configured to be attachable to the front side of the bracket and the plurality of heat sink fins extend through the one or more openings to the back side of the bracket, the front side of the bracket being on a side of the vertically oriented Wi-Fi printed circuit board and the back side being on a side of the vertically oriented main printed circuit board”. 
The aforementioned limitations in combination with all remaining limitations of Claim 11 are believed to render said Claim 11 and all Claims dependent therefrom (Claims 12-16 and 19-20) patentable over the art of record.
Claims 17-18 are objected to for Claim informalities, but would be allowable if Claims informalities are resolved.
Claim 9 is objected to as being dependent upon a rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims, and if Claims informalities are resolved.
With respect to Claim 9, the allowability resides in the overall structure of the device as recited in dependent Claim 9, and at least in part because Claim 9 recites, “the plurality of heat sink fins being attached to two or more 14Attorney Docket No. 0036278-001055 base members, and wherein each of the two or more base members with the plurality of heat sink fins is arranged horizontally on bracket on a side of the vertically oriented Wi-Fi printed circuit board and the plurality of fin extending into a gap between the vertically oriented bracket and the vertically oriented main printed circuit board”. 
The aforementioned limitations in combination with all remaining limitations of Claim 9 are believed to render said Claim 9 patentable over the art of record.
The closest art of record is believed to be that of Wang (US 2017/0374770 – hereafter “Wang”).
While Wang Fig 1 teaches many of the limitations of Claims 1 and 11, as per rejection of Claim 1 above, neither Wang, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 11 and 9.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Board Level Shielding Including an Integrated Heat Sink US 10,172,265, Haet Sink Including a Heat Dissipating Fin and Method for Fixing the Heat Dissipating Fin US 6,742,573, Led Lamp US 2010/009780, Double-Sided Cooling Package of Inductor US 2021/0159007. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835